Citation Nr: 0920967	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
changes at L5-S1 with spondylolishtesis.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In a rating decision dated February 2002, the RO denied 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis.  The Veteran did not timely perfect an 
appeal of this decision.

2.  The evidence received since February 2002 while new, does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not material.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, which denied service 
connection for degenerative changes at L5-S1 with 
spondylolishtesis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The evidence received since the February 2002 rating 
decision is not new and material and the claim for service 
connection for degenerative changes at L5-S1 with 
spondylolishtesis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter also informed the 
Veteran of the information necessary to reopen the claim, the 
bases for denial in the prior decision, and the evidence 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The letter provided notice regarding 
how disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because the letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence, the Board finds that adequate notice has 
been provided.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the Veteran of the information and evidence needed to 
substantiate his claims.  The RO has obtained the Veteran's 
VA treatment records dated from October 2006 to October 2007.  
The Veteran did not identify any other pertinent records 
necessary to substantiate his claim.  Since no new and 
material evidence has been received, a VA medical opinion is 
not required.

II.  New and Material Evidence

In a February 2002 rating decision, the Veteran was denied 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis because the condition became manifest and 
initially confirmed on dates too remote from the period of 
active duty to warrant direct service connection and was not 
shown to be associated with the Veteran's active service.  At 
the time of the February 2002 decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, a letter from Dr. D.L. dated in December 1999, and a 
February 2001 Social Security benefits decision and related 
treatment records dated from August 1999 to December 2000.

The February 2002 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for degenerative changes at 
L5-S1 with spondylolishtesis in October 2006.  The pertinent 
evidence received subsequent to the February 2002 rating 
decision includes VA treatment records dated from October 
2006 to October 2007 and a letter from a fellow Veteran and 
friend dated in January 2007.  

The Board finds that new and material evidence has not been 
received to reopen the Veteran's claim of entitlement to 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis.  As noted above, the Veteran's claim was 
denied previously not because there was no evidence of record 
that the Veteran had a back disability, but because the 
preponderance of the medical evidence of record was against 
connecting the Veteran's back pain to an injury or disease 
diagnosed during active service.  The newly received evidence 
does not show a connection between the Veteran's current back 
disability and an injury or disease incurred during his 
active service. 

The Veteran's VA treatment records note that he was treated 
for back pain, but do not make any connection between the 
Veteran's current disorder and an injury or disease diagnosed 
in service.  The letter from the Veteran's friend indicates 
that he remembers visiting the Veteran in sick bay when the 
Veteran was being treated after injuring his back.  The 
Veteran's friend is competent to report that he remembers 
visiting his friend in sick bay with a heat lamp on his back; 
however, the Veteran's friend is not competent to render an 
opinion associating the Veteran's current disability with any 
event during service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence submitted since the February 2002 
rating decision does not provide any facts necessary to 
establish a connection between the Veteran's current 
disability and an injury or disease diagnosed during the 
Veteran's active service and while it is new it is not 
material.  The evidence does not raise a reasonable 
possibility of substantiating the claim.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for degenerative changes at L5-S1 with 
spondylolishtesis has not been received and that the appeal 
must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit of the doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for degenerative changes at L5-S1 with 
spondylolisthesis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


